Ford Motor Company and
                                                                          Marco /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2015

                                    No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
             De Los Santos, Deceased, and Juan De Los Santos, Individually,
                                       Appellants

                                              v.

        FORD MOTOR COMPANY and Marco Anthony Soliz, Jr. (Cross-Appellant),
                              Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-08-50394-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER

         On January 5, 2015, Appellants filed an unopposed motion for extension of time
requesting additional time to file their reply brief. The request is GRANTED. Appellants’ reply
brief is due to be filed no later than January 29, 2015.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court